Citation Nr: 1228336	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  06-37 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a spinal disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction was subsequently transferred to the RO in Oakland, California.
 
This appeal was previously before the Board in December 2009, at which time it was remanded for an examination, which was afforded the Veteran in April 2010.  It was most recently before the Board in March 2011 at which time it was remanded in order to request authorization to obtain outstanding records and to obtain another VA examination and opinion.  In March 2011 the Veteran was requested to provide authorization for any private provider with whom he sought treatment for a spinal disorder, and the Veteran was afforded an examination in May 2012.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

The Veteran requested a Board hearing, which was scheduled for July 2009.  The Veteran failed to appear, and the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704  .


FINDINGS OF FACT

1.  Scoliosis clearly and unmistakably preexisted service and did not increase in disability during service.  

2.  The thoracic spine scoliosis noted on a November 1987 pre-service chest X-ray, also referenced at separation from service, no longer exists.  

3.  The Veteran's back symptoms are not due to underlying disease or injury.  


CONCLUSIONS OF LAW

1.  Scoliosis clearly and unmistakably preexisted service and was not aggravated during service.  The presumption of soundness in regard to scoliosis is rebutted.  38 U.S.C.A. § 1111 (West 2002).

2.  A spine disability due to disease or injury was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In August 2004, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the August 2005 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The Veteran's service treatment records, as well as VA and non-VA medical records have been obtained.  Social security administration record from 2006 show that the Veteran was not in receipt of enough work credits to obtain social security disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examinations on several occasions, most recently in May 2012.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Veteran was afforded the opportunity to testify before the Board, although he declined to do so.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.

Legal Criteria

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011). 

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  The cited statute provides that aggravation by service is presumed where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously 90 days or more during a period of war after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Applicable Facts

On examination in July 1987 prior to service entrance, the spine and musculoskeletal system were evaluated as normal.  Service treatment records contain a chest X-ray report dated in November 1987 that was interpreted as showing scoliosis of the thoracic spine.  This was in the month before the Veteran's official entrance to active duty.  On evaluation of the spine and musculoskeletal system in October 1991 at discharge from active duty, it was noted that scoliosis of the thoracic spine was shown on chest X-ray.  The Board observes that chest X-ray of November 27, 1990, was referenced by the examiner; however, this more recent chest X-ray revealed that nothing abnormal was detected.  Stapled under this chest X-ray report was the July 1987 chest X-ray report indicating scoliosis of the thoracic spine.  The Veteran denied recurrent back pain on the Report of Medical History. 

VA outpatient clinical records dated in May 2004 were received showing that the Veteran was treated for multiple complaints and disorders including reported chronic back pain.  He indicated that he was unclear as to how he had injured his back and did not know why his back hurt. 

During a VA examination in November 2004, the Veteran related that he recalled having back pain prior to service, and that it had continued in service, especially during basic training and with prolonged running.  He stated that he had stopped construction work around 1986, prior to service, for orthopedic reasons especially regarding back pain. 

VA outpatient clinical records dating from 2005 reflect occasional references to back pain among the Veteran's multiple complaints.  Diagnoses of degenerative disc disease of the thoracic and lumbosacral spine are shown on the computerized problem list from September 2008, and as an admitting and discharge diagnosis in March and May 2009.  The VA outpatient records do not reflect treatment for such.  March 2009 evaluation showed no tenderness over the spinal or paraspinal muscles.  October 2009 treatment note shows that the Veteran reported pain of moderate intensity, occurring daily and worsened with activity to areas including his low back.  

On VA examination in April 2010, the Veteran reported experiencing low back pain that started in service in 1987, and was notable with lifting and exercising, but with no recollection of injury.  He related that he was evaluated two times after military service and treated with pain medication.  He reported experiencing intermittent, sometimes constant, severe, aching pain across his low back for approximately 18 years.  He reported that he experienced weakness, stiffness, instability or giving way without falls, locking, fatigue, lack of endurance, numbness or tingling, decreased range of motion, morning stiffness.  He indicated that pain woke him at night, and worsened with movement.  He indicated that he experienced severe flare ups twice a month lasting a couple of hours.  He denied use of assistive devices.  He reported that he had not been diagnosed as having arthritis, and did not have a history of neoplasm.  He reported that his routines of daily activities were affected.  

The examiner identified a hump of the upper back at the mid-spine level, with a Buffalo hump with the right lower than the left side.  The examiner indicated that there was normal curvature of the thoracic and kyphotic regions, and normal cervical and lumbar lordotic curves.  On palpation, there was a malalignment of the spine in the thoracic region.  Following review of the record and physical examination in April 2010, with opinion signed in May 2010, the examiner noted that although there was no evidence of a visit for low back pain during his military service, "Based on his clinical symptoms, veteran most likely strained his low back from his basic training which he never brought to attention during service.  Hence low back strain is at least as likely as not (50/50 probability) caused by or a result of basic training exercises during his service." 

Following the Board's March 2011 review of the record, it was considered whether scoliosis of the thoracic spine pre-existed service as indicated on the November 1987 X-ray report prior to the Veteran's entering service.  

A May 2012 VA examination was afforded the Veteran.  The examiner indicated that the Veteran had been diagnosed as having a thoracolumbar spine back condition, specifically thoracic spine strain, and indicated that diagnosis was in 1990.  The Veteran reported that he was unaware of any back injury.  He reported that he gradually developed upper back injury and radiation into his right arm in approximately 1990 while on board ship and lifting up to 80 pound boxes and pipes on a regular basis.  He was unaware of any weakness down his right arm.  

Range of motion testing revealed forward flexion to 90 degrees or greater, and extension, left and right lateral flexion each to 30 degrees or greater, also with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions.  The Veteran had weakened movement of the thoracolumbar spine.  He also experienced localized tenderness or pain to palpation of the thoracolumbar spine, evidenced by trapezius tenderness on the right side.  There was no guarding or muscle spasm of the thoracolumbar spine.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The Veteran did not use assistive devices.  Available imaging studies revealed that arthritis was not documented.  The Veteran also did not have a vertebral fracture.  The Veteran's thoracolumbar spine condition did not impact his ability to work; further, the Veteran described quitting work in 1997 as an electronic technician although he was physically able to work.  

Following examination and review of the claims folder, the examiner indicated that an X-ray showed no significant degenerative disc disease in the thoracic or lumbar spine.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in service injury, event or illness.  Specifically, multiple views of the spine were reviewed and the reports all indicated that there was no significant degenerative changes found in the spine.  Further, orthopedic examination failed to reveal any thoracic or lumbar spine strain or sprain.  Following review of conflicting medical evidence, the examiner indicated that X-rays did not reveal any scoliosis.  

Legal Analysis

The above evidence raises the question of whether scoliosis preexisted service.  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  

Here, the examination conducted for entrance purposes was normal.  Therefore, the presumption of soundness as to scoliosis does attach.   

After the pre-service entrance examination and prior to entrance, there was a pre-service X-ray examination that indicated the presence of scoliosis of the thoracic spine.  Since the X-ray report predated service, there is clear and unmistakable evidence that scoliosis preexisted service.  However, there is a two step process to rebut the presumption of soundness.  There must also be clear and unmistakable evidence that the scoliosis was not aggravated during service.  Each step requires clear and unmistakable evidence.  As noted in Wagner, the second part of the presumption of soundness may be rebutted by establishing that there was natural progress or no increase in disability.

Here, we conclude that there was no increase in disability because the Veteran no longer has scoliosis.  As noted by the May 2012 VA examiner, the Veteran does not have scoliosis.  Simply put, the interpretation of scoliosis of the thoracic spine in the November 1987 X-ray, referenced at separation, no longer exists.  Hence, scoliosis has not been shown to have been present during the course of this appeal, and cannot be service-connected.  It necessarily follows that if scoliosis no longer exists, then there was no increase in disability during service.

Regarding a back disability other than scoliosis, the Board finds that although degenerative disc disease and degenerative joint disease of the thoracic and lumbar spine regions were included on a problem list as being diagnosed in September 2008, such diagnoses have not been forthcoming on any VA examination, and are not otherwise explained by the record.  In fact, in May 2012 the examiner indicated that there were no degenerative changes evident on X-rays.  In addition, although the Veteran reported having thoracic sprain or strain, diagnosed in 1990, the May 2012 examiner indicated that the Veteran did not currently have any back strain or sprain.  The April 2010 VA examiner, although he concluded that back sprain was at least as likely as not due to service, failed to support such statement with logical reasoning, where he indicated both that back problems were not documented in service, and that documentary evidence supported his conclusion.  As such, his opinion is entitled to minimal probative value.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has carefully considered the Veteran's pleadings regarding his back.  In this case, the Veteran is competent and credible to report experiencing symptoms involving his back characterized by pain and weakness since service because this requires only personal knowledge as it comes to him through his senses.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Layno, 6 Vet. App. at 470.  

The law provides that compensation is to be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Here, the issue is entitlement to service connection for a spinal disability.  As with all claims for service connection, there must be evidence of disability due to disease or injury.  

Although the Veteran has reported symptoms of back pain and weakness, and tenderness on palpation and malalignment of the spine have been evident on examination there has not been a suggestion of underlying disease or injury.  The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  (But see the laws governing Gulf War cases).  A viable pathology (injury or disease) that would account for the Veteran's complaints has not been established.  Regardless of the theory of entitlement, there must be an underlying disease or injury resulting in disability.  Since there is no underlying disease or injury, service connection for pain alone may not be granted.


As such, the preponderance of the evidence is against the claim of service connection for a back disability, and there is no doubt to be resolved, such that the claim of entitlement to service connection for a spinal disability must be denied.  


ORDER

Service connection for a spinal disability is denied.



____________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


